DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application No. 16/792713 filed on 5/13/2022.  Claims 1-2 and 6-14 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. §101 Rejections
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. Applicant has argued that the currently amended claims are patent-eligible under §101 at least because the claims contain limitations beyond what can be performed in the mental realm, particularly measuring a first and further bearing force on the drum brakes. Examiner respectfully disagrees.
While the steps of gathering measurements from a sensor might not be able to be performed in the human mind they are nonetheless insignificant pre-solution activity (e.g., data gathering) based on the high level of generality and overall old and routine the step of measuring data from a sensor is to one of ordinary skill in the art. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
However, newly added claim 12 recites subject matter, particularly referring to “applying the calculated braking torque to the drum brake”, that provides a practical application to the abstract gathering and data analysis steps currently claimed. If the independent claims 1 and 10 were amended to include the subject matter of claim 12, this specific §101 rejection would be overcome. 

35 U.S.C. §102 and §103 Rejections
Applicant’s amendments and accompanying arguments filed 5/13/2022, with respect to the prior art rejections have been fully considered and are persuasive.  The §102 and §103 rejections of claims 1-2 and 6-11 have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-2, 6-11, and 13-14 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea of mental processes for generating data related to a vehicle drum brake. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are directed towards equations for detecting bearing forces and calculating torques relating to the brake component. Mere Instructions to generate data using sensing and computing components cannot provide an inventive concept.
	Claims 1 and 10, respectively recite, a device and method for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force.
	The applicant is broadly claiming the concept performed is merely done by a generic calculating component to determine a brake operating component of a vehicle drum brake. The judicial exception is not integrated into a practical application. In particular, the independent claim recites the invention to calculate and determine brake data. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea.
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the abstract idea into a practical application, the additional elements of implementing a calculating and sensing component to determine brake data. Mere instructions to apply an exception using a generic hardware component, such as a processor, cannot provide an inventive concept. Thus, the claim is not patent eligible.
	Claims 2, 6-9, 11, and 13-14 recite a device and method for sensing further drum brake forces and determining brake torques relating to a vehicle drum brake at various points of the drum brake assembly. These claims when given broadest reasonable interpretation are merely part of a mental process, and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore these additional elements are directed to an abstract idea and claims 2, 6-9, 11, and 13-14 are directed to a judicial exception.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668